Citation Nr: 0103915	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  95-38 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
the service-connected idiopathic cardiomyopathy with 
congestive heart failure.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.

4.  Entitlement to service connection for night sweats and 
fevers due to an undiagnosed illness.

5.  Entitlement to service connection for edema due to an 
undiagnosed illness.

6.  Entitlement to service connection for vision loss due to 
an undiagnosed illness.

7.  Entitlement to service connection for joint pain due to 
an undiagnosed illness.

8.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

9.  Entitlement to service connection for a skin disorder due 
to an undiagnosed illness.

10.  Entitlement to service connection for a respiratory 
disorder due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 1972 
and from September 1991 to May 1992.  He served in Southwest 
Asia from September 10, 1991 to May 1, 1992.

This appeal arose from a June 1994 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for a respiratory disorder; PTSD; loss of 
eyesight; a skin disorder; fatigue syndrome, with sweats and 
fevers; joint pain; and memory loss.  A decision concerning 
the issue of entitlement to service connection for congestive 
heart failure was deferred.  A December 1994 rating action 
granted service connection for idiopathic cardiomyopathy with 
congestive heart failure; the disorder was assigned a 100 
percent disability evaluation from December 5, 1992 to May 4, 
1993 and a 30 percent disability evaluation from May 5, 1993.  
A July 25, 1995 rating action increased the disability 
evaluation assigned to the service-connected idiopathic 
cardiomyopathy with congestive heart failure to 60 percent, 
effective May 5, 1993.  This rating action also confirmed and 
continued the denials of service connection for joint pains; 
fatigue; memory loss; sweats and fever; edema; a skin 
disorder; and a respiratory disorder, all secondary to an 
undiagnosed illness.  In June 1997, the RO issued a rating 
action, which confirmed the 60 percent disability evaluation 
assigned to the service-connected idiopathic cardiomyopathy 
with congestive heart failure.  A November 1997 rating action 
confirmed and continued the above denials.  An August 1999 
supplemental statement of the case informed the veteran and 
his representative of the continued denial of the request for 
an increased disability evaluation for the service-connected 
idiopathic cardiomyopathy with congestive heart failure.

The issues of entitlement to service connection for PTSD, 
edema, fatigue, disorders of the neck and back and a 
respiratory disorder and for an increased disability 
evaluation for the service-connected idiopathic 
cardiomyopathy with congestive heart failure will be subject 
to the attached remand.


FINDINGS OF FACT

1.  Memory loss was not present in service and is not an 
undiagnosed illness attributable to the veteran's service in 
the Persian Gulf.

2.  Sweats and fevers were not present in service and are not 
undiagnosed illnesses attributable to the veteran's service 
in the Persian Gulf.

3.  The veteran suffers from presbyopia, a congenital or 
development defect; the claimed visual loss is not an 
undiagnosed illness attributable to the veteran's service in 
the Persian Gulf.

4.  Degenerative arthritis and chondromalacia, claimed as 
painful joints, were not present in service nor was arthritis 
present to a compensable degree within one year of his 
discharge and are not undiagnosed illnesses attributable to 
the veteran's service in the Persian Gulf.

5.  The veteran does not suffer from a chronic skin condition 
of the hands, legs and arms which can be related to his 
period of service.


CONCLUSIONS OF LAW

1.  Memory loss was not incurred in or aggravated by service, 
nor may it be presumed to be related to his service in the 
Persian Gulf.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.317 (2000).

2.  Sweats and fevers were not incurred in or aggravated by 
service, nor may they be presumed to be related to his 
service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.317 (2000).

3.  The veteran's presbyopia is a congenital defect for which 
service connection may be not be granted.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(c), 3.317 
(2000).

4.  Arthritis of the shoulders and chondromalacia, claimed as 
joint pain, were not incurred in or aggravated by service, 
may not be presumed to have been so incurred and may not be 
presumed to be related to his period of service in the 
Persian Gulf.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 
(West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.317 (2000).

5.  A chronic skin disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Regulations

Under the applicable criteria, service connection may be 
granted for a disability the 

result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2000).

A claim for service connection may be established under the 
chronicity provision of 38 C.F.R. § 3.303(b), where the 
evidence, regardless of its date, shows that an appellant had 
a chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim pursuant to this same regulation may be established if 
the evidence shows that the condition was observed during 
service or any applicable presumption period and continuity 
of symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Congenital defects as such are not diseases or injuries 
within the meaning of the applicable legislation and are not 
subject to service connection.  38 C.F.R. § 3.303(c) (2000).

The regulation pursuant to which the appellant seeks service-
connected disability compensation due to an undiagnosed 
illness, in its entirety, is as follows:

Compensation for certain disabilities due 
to undiagnosed illnesses.

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 

(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and 

(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 

(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 

(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic. The 6-
month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 

(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 

(5)	A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 

(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 

(1)	fatigue 
(2)	signs or symptoms involving skin 
(3)	headache 
(4)	muscle pain 
(5)	joint pain 
(6)	neurologic signs or symptoms 
(7)	neuropsychological signs or symptoms 
(8)	signs or symptoms involving the 
respiratory system (upper or lower) 
(9)	sleep disturbances 
(10)	gastrointestinal signs or symptoms 
(11)	cardiovascular signs or symptoms 
(12)	abnormal weight loss 
(13)	menstrual disorders. 

(c)	Compensation shall not be paid under 
this section: 

(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 

(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 

(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 

(d)	For purposes of this section: 

(1)	The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (2000).


FACTS

Memory loss

A review of the veteran's service medical records contain no 
mention of any complaints of or treatment for a memory loss.  

In May 1993, the veteran was examined by VA.  The mental 
status examination found no evidence of a memory impairment.  
VA outpatient treatment records developed between January 
1994 and March 1996 also make no mention of a memory loss.

In May 1996, October 1996, May 1997 and September 1998, the 
veteran was examined by a private psychologist.  Each of the 
evaluations noted that he was suffering from a severe short-
term memory loss.  This was related to his psychiatric 
condition.


Sweats and fevers

A review of the veteran's service medical records found no 
reference to any complaints or treatment for sweats and 
fevers.  The first notation concerning these complaints was 
found in the October 1996 examination by a private 
psychologist.  He indicated that his very frightening 
recollections of the war brought on night sweats and hot 
flashes.


Vision loss

A review of the veteran's service medical records found no 
indication of a loss of eyesight.  On the contrary, his 
vision was noted to be 20/20 bilaterally on the examinations 
conducted in April 1968, June 1972, April 1981, January 1985, 
July 1986 and April 1990.

VA outpatient treatment records noted that the veteran 
complained of a loss of vision in both eyes on May 12, 1995.  
He was diagnosed with presbyopia and blepharitis in both 
eyes.


Joint pains

The veteran's service medical records indicate that he was 
seen on May 9, 1969 for complaints of soreness and stiffness 
of the joints of the hands.  He stated that his joints would 
hurt when pressure was applied.  It was noted that he had 
been working with deck paint remover machines.  There were no 
further complaints made about joint pain in service.  His 
musculoskeletal system was normal at the time of his 
separation in June 1972.  The records from his second period 
of service made no mention of any complaints of or treatment 
for joint pain.

The veteran was seen by VA on an outpatient basis between 
January 1994 and April 1997.  On January 26, 1994, he 
complained of pain in all of his joints.  On July 1, 1994, he 
still had diffuse arthralgias of uncertain etiology.  He was 
tender over the trapezius shoulder muscles and his ankles.  
There was no evidence of inflammation.  He displayed some 
features of fibromyalgia.  That same day, he was seen in the 
arthritis clinic, which noted no joint swelling or redness.  
The sacroiliac joints and the shoulders were normal; there 
was some crepitus in the knees.  The diagnosis was probable 
osteoarthritis.  In November 1994, he referred to continuing 
joint pain, but there was no indication of swelling and no 
evidence of myositis.  There was a possibility of a loose 
body in the left knee joint.  A February 3, 1995 orthopedic 
consultation found bilateral knee degenerative joint disease 
(DJD).  A March 22, 1996 x-ray found degenerative changes in 
the shoulders.  X-rays of the knees did not confirm the 
finding of joint narrowing noted in 1995; however, bilateral 
chondromalacia was diagnosed.  On February 14, 1997, he was 
diagnosed as having leg pain, with no evidence of 
inflammatory disease.  

VA examined the veteran in May 1997.  He complained of joint 
pain that had had its onset in the Persian Gulf.  He 
indicated that this pain was located over the knees, ankles, 
shoulders, neck and low back.  The physical examination noted 
that his joints were normal in size and appearance.  He 
displayed full range of motion of the knees, ankles, hips, 
elbows and wrists.  His shoulders abducted and flexed to 160 
degrees; otherwise, the motion was full.  This movement was 
accompanied by crepitus.  The diagnoses were DJD of the 
shoulders; knee symptoms compatible with chondromalacia; and 
ankle symptoms.


Skin disorder

The veteran's service medical records noted complaints of a 
wart on the left palm in November and December 1968.  The 
diagnosis was verruca vulgaris.  In September and October 
1969, he was treated for weeping lesions on the arm and neck.  
The June 1972 separation examination noted that his skin was 
normal.  His skin was also within normal limits during 
examinations performed in April 1981, June 1985, July 1986 
and April 1990.

A March 1993 VA examination noted that the veteran had 
evidence of early actinic damage and some mild folliculitis.  
VA outpatient treatment records developed between January 
1994 and April 1997 noted occasional treatment for seborrheic 
dermatitis; some hyperkeratotic papules were also noted.

The veteran was examined by VA in May 1997.  He referred to a 
past problem with blistering-like symptoms on his feet and 
arms; however, these symptoms had not been present since 
1993.  The examination found that his skin was normal.  The 
diagnosis was history of dermatitis of the arms, hands and 
possibly the feet.


ANALYSIS

Initially, it is noted that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter "the 
Court"), has held that in those cases where the law and not 
the evidence is dispositive, a claim should be denied on the 
basis that there is an absence of legal merit or that the 
claimant lacks entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  In cases where a claimant has 
alleged that conditions are undiagnosed illnesses 
attributable to service in the Persian Gulf pursuant to 
38 C.F.R. § 3.317 (2000), the Court has held that the claim 
may be denied as legally insufficient when a condition has 
been attributed to a diagnosed disorder.  See Neumann v. 
West, 14 Vet. App. 12 (2000).

In the instant case, the veteran has asserted that each of 
the conditions noted above are undiagnosed illnesses 
attributable to his service in the Persian Gulf.  However, 
each of the conditions has either been diagnosed or has been 
attributed to a diagnosed disorder.  His memory loss and 
complaints of sweats and fevers have been attributed to his 
psychiatric disorder.  His complaints of joint pain have been 
diagnosed as DJD of the shoulders and bilateral 
chondromalacia of the knees.  The skin complaints have been 
diagnosed as actinic damage and history of seborrheic 
dermatitis.  However, the most recent VA examination 
identified no current skin disorder.  Finally, his complaints 
of "loss of eyesight" have been diagnosed as presbyopia.

After a review of the record, the Board finds no other basis 
upon which to award service connection for the above-noted 
conditions.  The service medical records do not indicate that 
a memory loss and sweats and fevers were present in service.  
There was one complaint of pain and stiffness of the fingers 
in service, as well as indications of treatment for warts and 
lesions.  However, the evidence does not suggest that these 
complaints constituted the development of chronic conditions.  
The joint complaints in service followed the use of heavy 
machinery and were never made again; in fact, his joints were 
normal on every examination following this acute complaint.  
Moreover, there is no objective evidence of record relating 
his currently diagnosed DJD of the shoulders and 
chondromalacia to his period of service, nor is there any 
indication that DJD manifested to a compensable degree within 
one year of his separation.  Finally, there was no evidence 
suggesting continuity of symptomatology between the one 
complaint made in 1969 and his complaints of joint pain that 
began in 1994.  As for the skin condition, it is noted that 
there were no further treatments for skin complaints after 
1969; all examinations conducted after this time found that 
his skin was normal.  There were no further symptoms between 
1969 and his complaints made in 1993.  Finally, there is no 
objective evidence suggesting the current existence of a 
chronic skin disorder that can be related to his period of 
service.  In regard to the claim for service connection for 
"loss of eyesight," it is again noted that this has been 
diagnosed as presbyopia, a congenital defect.  See 38 C.F.R. 
§ 3.303(c) (2000).  As previously noted, the applicable 
regulations do not provide for service connection for 
congenital defects, such as the veteran's diagnosed 
presbyopia, since it is not a disease or injury.  While 
certain familial conditions may be service-connected if 
aggravated by service, defects, such as presbyopia, may not 
be.  See VAOPGCPREC 82-90 (July 18, 1990).  It is noted that 
bilateral blepharitis was diagnosed in a May 1995 VA 
outpatient treatment record; however, there is no objective 
evidence of record to suggest that this condition was present 
in or is otherwise related to his periods of service.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims for service 
connection.  


ORDER

Service connection for a memory loss, sweats and fevers, a 
vision loss, joint pains involving the shoulders and knees 
and a skin disorder is denied.


REMAND

The veteran has contended that his service-connected 
idiopathic cardiomyopathy with congestive heart failure is 
more disabling than the current disability evaluation would 
suggest.  He has asserted that he suffers from fatigue and 
shortness of breath on exertion, so that an increased 
evaluation is warranted.  He also asserts that service 
connection for PTSD is justified.  He has claimed that he 
suffers from nightmares, flashbacks, survivor guilt, night 
sweats, intrusive recollections and depression as a direct 
result of his service.  Therefore, he believes that service 
connection for PTSD should be awarded.

The duty to assist the veteran includes the duty to obtain a 
VA examination which provides an adequate basis upon which to 
determine entitlement to the benefit sought, as well as the 
duty to obtain all relevant treatment records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In regard to the claim for an evaluation in excess of 60 
percent for the service-connected idiopathic cardiomyopathy 
with congestive heart failure, it is noted that the veteran 
was last examined by VA in August 1998, more than two years 
ago.  It is found that this examination no longer provides an 
adequate picture of the current degree of severity of his 
condition.  Moreover, the records suggest that the veteran 
has sought continuing treatment for this disorder.  However, 
the last outpatient treatment records date from April 1997.  
The RO never made any attempt to ascertain whether or not 
additional relevant records were available for review.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

A review of the record indicates that the veteran did provide 
some information concerning his alleged inservice stressors.  
For example, he provided the names of two friends who were 
killed, one in Vietnam, the other in the Persian Gulf.  He 
also stated that he had been traumatized by having to repair 
a gun turret aboard the USS Fletcher after it exploded and 
had killed three to four men.  He indicated that they had had 
to clean off body parts before they could effect repairs.  
While there was an interim letter from the U.S. Army and 
Joint Services Environmental Support Group (ESG) (now known 
as the U.S. Armed Services Center for Research of Unit 
Records), dated September 1996, there is no indication that 
the RO made any attempt to verify the veteran's claimed 
stressors.  

The veteran has alleged that he suffers from edema, fatigue, 
disorders of the neck and back and a respiratory disorder 
that are all due to an undiagnosed illness related to his 
service in the Persian Gulf.  However, it is unclear from the 
current record whether or not these complaints are related to 
a diagnosed disorder.  Therefore, it is determined that an 
additional examination would be helpful.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the Oklahoma 
City, Oklahoma, VA Medical Center and 
request that they provide copies of the 
veteran's treatment records developed 
between April 1997 and the present.

2.  Once the above-requested records have 
been associated with the claims folder, 
the RO should afford the veteran a 
complete VA cardiovascular examination by 
a qualified physician in order to fully 
evaluate the current nature and degree of 
severity of the service-connected 
idiopathic cardiomyopathy with congestive 
heart failure.  The VA examiner must also 
render an opinion as to whether or not 
the veteran suffers from edema or fatigue 
which can be attributed to a diagnosed 
cardiovascular disorder.  If these 
symptoms cannot be attributed to a 
diagnosed disorder, it should be so 
stated for the record.  The examiner must 
be provided with the criteria for service 
connection pursuant to 38 C.F.R. § 3.317 
(2000).  All indicated special studies 
deemed necessary should be accomplished.  
The claims folder must be made available 
to the examiner to review in conjunction 
with the examination, and the examiner is 
asked to indicate in the examination 
report that the claims file has been 
reviewed. 

3.  The veteran should be afforded a 
complete VA respiratory examination by a 
qualified physician, which should include 
all special studies deemed necessary, to 
include, but not limited chest x-rays and 
pulmonary function studies.  The examiner 
must render an opinion as to whether or 
not the veteran suffers from a chronic 
pulmonary disorder which is not 
attributable to a diagnosed illness.  If 
a disorder is found which cannot be 
attributed to a diagnosed illness, it 
should be so stated for the record.  The 
examiner must be provided with the 
criteria for service connection pursuant 
to 38 C.F.R. § 3.317 (2000).  The claims 
folder must be made available to the 
examiner to review in conjunction with 
the examination, and the examiner is 
asked to indicate in the examination 
report that the claims file has been 
reviewed.

4.  The RO should afford the veteran 
complete VA orthopedic and neurologic 
examinations of the neck and low back.  
The examiners should render a joint 
opinion as to whether the veteran suffers 
from diagnosed disorders of the neck and 
low back (such as DJD or DDD) or from 
conditions which cannot be attributed to 
a diagnosed disorder.  If they cannot be 
attributed to a diagnosed disorder, it 
should be so stated for the record.  The 
examiner must be provided with the 
criteria for service connection pursuant 
to 38 C.F.R. § 3.317 (2000).  The claims 
folder must be made available to the 
examiner to review in conjunction with 
the examination, and the examiner is 
asked to indicate in the examination 
report that the claims file has been 
reviewed.

5.  The RO should contact the veteran and 
request that he provide as many details 
concerning the deaths of his friends in 
Vietnam and the Persian Gulf as possible.  
This should include the precise dates and 
places of death and their service units, 
to the company level.  

6.  The RO should contact the appropriate 
service department and request the ship 
history for the USS Fletcher, 
concentrating on the year 1968.

7.  The RO should prepare a statement 
listing the stressors as claimed by the 
veteran.

8.  Once the above information has been 
received, it should be forwarded to the 
U.S. Armed Services Center for Research 
of Unit Records, 7798 Cissna Road, Suite 
101, Springfield, VA 22150-3197 for 
confirmation of the stressors.

9.  If, and only if, the veteran's 
alleged stressors are confirmed, the RO 
should afford the veteran a complete VA 
psychiatric examination by a qualified 
physician.  After reviewing the claims 
folder, to include the service medical 
records, the service records and any 
information obtained in conjunction with 
this remand, the examiner should 
determine whether or not the veteran 
suffers from PTSD.  If PTSD is diagnosed, 
the stressors supporting the diagnosis 
must be identified, as must be the 
evidence documenting the stressors.  If 
the examiner finds that PTSD is related 
to stressors other than those claimed to 
have occurred in service, it should be so 
noted and explained.  All indicated 
special studies deemed necessary, to 
include, but not limited to, 
psychological testing, must be 
accomplished.  The claims folder must be 
made available to the examiner to review 
in conjunction with the remand, and the 
examiner is asked to indicate in the 
examination report that the claims file 
has been reviewed.

10.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

11.  The RO must then readjudicate the 
veteran's claims for an increased 
evaluation for the service-connected 
idiopathic cardiomyopathy with congestive 
heart failure, keeping in mind the 
holding of Karnas, supra. (which held 
that, when the rating schedule changes 
during the pendency of an appeal, those 
regulations most favorable to the veteran 
will be used) and for service connection 
for PTSD edema, fatigue, a chronic 
respiratory disorder and disorders of the 
neck and low back.

12.  If the claims remain denied, the 
veteran and his representative should be 
provided an appropriate supplemental 
statement of the case and an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 



